                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Loreto Torres-Ochoa,

      Plaintiff,

      V.                                    Case No. 2:18-cv-965

Mark A. Serrott, ef a/.,                    Judge Michael H. Watson

      Defendants.                           Magistrate Judge Jolson

                             OPINION AND ORDER

      Loreto Torres-Ochoa ("Plaintiff") is a prisoner proceeding pro se. He seeks

to bring a lawsuit against Judge Mark Serrott, David Inshey, and Jay Perez under

42 U.S.C. § 1985(2),(3). EOF No. 1-1. Although not entirely clear. Plaintiff

seems to allege that there was a conspiracy to prosecute him as a criminal

defendant without formally charging him. Id.

      On August 28, 2018, Plaintiff filed a motion for leave to proceed in forma

pauperis. EOF No. 1. The Court issued an Order notifying Plaintiffthat his

motion was deficient under 28 U.S.C. § 1915 because Plaintifffailed to Include a

certified copy of his trust fund account statement In accordance with §

1915(a)(2). EOF No. 3.

      On September 12, 2018, Plaintiff filed a notice in response. Plaintiff

appeared to argue that the statute does not apply to him because he is not a

prisoner pursuant to § 1915(h). EOF No. 4. In an Order on October 16, 2018,
Magistrate Judge Jolson informed Piaintiff that he misunderstood § 1915(a).

ECF No. 5. Magistrate Judge Joison expiained:

      The provision applies to any prisoner filing an action in federal court,
      regardless of whether they are a state or federal inmate. See
      Hampton v. Hobbs, 106 F.3d 1281,1285 (6th Cir. 1997) (holding that
      "prisoners asserting civil claims in federal court have never been
      guaranteed a 'free ride'"). Thus, as explained in the Court's previous
      Order, a certified copy of Plaintiffs trust fund account statement is a
      statutory requirement under 28 U.S.C. § 1915(a). Plaintiffis required
      to comply with that provision.

Id. The Order directed Plaintiff to correct the deficiency by November 5, 2018,

and advised him that his failure to do so will result in this Court's

recommendation that he is not a pauper and that this action be dismissed for

want of prosecution. Id. (citing In re Prison Litig. Reform Act, 105 F.3d at 1132).

      Plaintiff again objected to the Order and again argued that he is not a

prisoner stating "The provisions of 28 U.S.C. § 1915 (a) apply to any prisoner,

pursuant to 28 U.S.C. §1915(h). Not prisoners by opinion without any fact in

support." ECF No. 6. The Undersigned issued an Order overruling Plaintiffs

objection noting that Plaintiff argues "that he is not a 'prisoner,' despite the fact

that his address is listed as Marion Correctional Institution" and further Plaintiff

did not identify "any part of the Magistrate Judge's Order that was clearly

erroneous or contrary to law." ECF No. 8. Magistrate Judge Jolson then issued

another Order to the Plaintiff to correct the deficiency in his motion and advised

Plaintiff for a second time that "his failure to do so will result in this Court's

recommendation that he is not a pauper and that this action be dismissed for


Case No. 2:18-cv-965                                                          Page 2 of 5
want of prosecution." ECF No. 9. Plaintiff did not file his trust fund account

statement.

      on November 14, 2018, Magistrate Judge Jolson issued a Report and

Recommendation (R&R) recommending that Plaintiffs action be dismissed for

want of prosecution. ECF No. 10. The R&R explained that given Plaintiffs

misunderstanding of the statutory requirements, the Court issued multiple Orders

notifying Plaintiffof the deficiency and advising Plaintiffthat his failure to do so

would result in the Magistrate Judge's recommendation that he is not a pauper

and that the action would be dismissed for want of prosecution. Id.

      On November 21,2018, Plaintiff filed an objection to the R&R. ECF No.

10. In his objection Plaintiff argues that the decisions of the Marion Correctional

Institution and the Franklin County Court of Common Pleas are not entitled to full

faith and credit under 28 U.S.C. § 1738. In light of Plaintiffs objection, the Court

will conduct a de novo review of the Magistrate Judge's R&R. See Fed. R. Civ.

P. 72(b)(3). The Court may accept, reject, or modify the R&R, receive further

evidence, or return the matter to the Magistrate Judge with instructions. Id.

      "When a prisoner files a complaint in the district court, the inmate must

either pay the filing fee, or request leave to proceed in forma pauperis 'without

prepayment of fees or security therefor.'" In re Prison LItig. Reform Act, 105 F.3d

at 1131. If a prisoner seeks to proceed in forma pauperis, then the prisoner must

submit to the court, among other things, "a certified copy of [his] trust fund

account statement (or institutional equivalent) for the prisoner for the 6-month
Case No. 2:18-cv-965                                                        Page 3 of 5
period Immediately preceding the filing of the complaint." 28 U.S.C. § 1915

(a)(2). The Sixth Circuit requires a district court to dismiss a case for want of

prosecution if, after being notified by the court, an inmate fails to pay the full filing

fee or provide an affidavit of indigency and trust fund account statement. In re

Prison LItig. Reform Act, 105 F.3d at 1132.

       Here, Plaintiff filed a motion to proceed in forma pauperis but did not

provide the certified copy of his trust fund account statement. Plaintiffwas

notified of the deficiency on three separate occasions but failed to correct it.

Instead Plaintiff appeared to argue that the requirement does not apply to him

because he is not a prisoner.

       It is not clear how PiaintifFs full faith and credit argument relates to his

objection to the Court's Orders and his refusal to comply with § 1915. in any

event, PiaintifFs disagreement with actions that occurred in the state case that

resulted in his incarceration does not alter his status as a prisoner for purposes

of § 1915. Section 1915(h) states:

       As used in this section, the term 'prisoner' means any person
       incarcerated or detained in any facility who is accused of, convicted
       of, sentenced for, or adjudicated delinquent for, violations of criminal
       law or the terms and conditions of parole, probation, pretriai release,
       or diversionary program.

Plaintiff is currently an inmate at Marion Correctional Facility. PiaintifFs address

is listed as Marion Correctional institution and an inmate search in the Ohio

Department of Rehabilitation & Correction's database confirms that Plaintiff is

currently incarcerated at Marion Correctional institution. Accordingly, Plaintiff is a

Case No. 2:18-cv-965                                                          Page 4 of 5
prisoner under § 1915(h) and the requirements of § 1915(a)(2) apply to him. To

the extent that Plaintiff objects to the application of the provision because he is a

state prisoner rather than a federal prisoner, the requirement applies to any

prisoner filing an action in federal court, regardless of whether they are a state or

federal inmate. Id.

       Despite receiving several Orders to correct the deficiency and multiple

warnings that failure to do so would result in the action being dismissed for want

of prosecution. Plaintiff has failed to comply with Court Orders. Plaintiff has not

filed a certified copy of his trust fund account statement in accordance with §

1915(a)(2).

       Accordingly, PlaintifTs objection is OVERRULED, and the R&R is

AFFIRMED and ADOPTED.^ The Court DISMISSES this case WITHOUT

PREJUDICE.

       IT IS SO ORDERED.

                                    MICHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT




^ in PlaintifTs objection to the R&R he also moves under Federal Rule of Civil Procedure
60(a) to correct an error in the filing of his complaint. Plaintiff states that the docket
shows this case is brought under 42 U.S.C. § 1983, Prisoner Civil Rights Action, but
argues that It should instead be classified as a 42 U.S.C. § 1985 (2),(3) complaint
against persons. In light of the Court's adoption of the R&R dismissing the case, the
Court need not rule on PlaintifTs Rule 60(a) motion.
Case No. 2:18-cv-965                                                              Page 5 of 5
